Citation Nr: 1742673	
Decision Date: 09/27/17    Archive Date: 10/04/17

DOCKET NO.  12-14 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent prior to July 20, 2016, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with major depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel





INTRODUCTION

The Veteran had active duty service from February to June 2006, from June 2007 to March 2008 and from May 2009 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for PTSD and assigned a 30 percent evaluation, effective June 10, 2010.

In a January 2012 rating decision, the RO increased the rating to 50 percent, effective June 10, 2010.  Thereafter, in an August 2016 rating decision, the RO recharacterized the issue as PTSD with major depressive disorder and increased the rating to 70 percent, effective July 20, 2016. 


FINDINGS OF FACT

1.  Prior to July 20, 2016, the Veteran's PTSD was not productive of functional impairment comparable to occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood.

2.  From July 20, 2016, the Veteran's PTSD has not been manifested by symptoms analogous to total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent prior to July 20, 2016, and in excess of 70 percent thereafter for PTSD with major depressive disorder are not met. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7. 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran's PTSD with major depressive disorder has been rated as 50 percent disabling prior to July 20, 2016. The RO increased the disability rating to 70 percent effective the date of July 20, 2016 VA examination report when it was determined entitlement arose.

The Veteran's PTSD with major depressive disorder is evaluated under the provisions of 38 C.F.R. § 4.130, Diagnostic Code 9411.  Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

A 50 percent evaluation is warranted for PTSD when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent evaluation is warranted where there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships. 

A maximum 100 percent evaluation is for application when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id.

In evaluating the evidence, the Board has considered the various Global Assessment of Functioning (GAF) scores that clinicians have assigned. The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 (1995).  For example, a GAF score of 61-70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 41-50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 31-40 reveals some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school). DSM-IV at 46-47.

In a June 2010 VA health mental health consultation, the Veteran reported that he had problems doing normal things.  He stated that he is around a lot of people he was easily startled.  Noises woke him up.  He drank to ease his mind.  He also reported that he would cry a lot.  On mental status examination, he was noted to be appropriately groomed.  He was cooperative, attentive, interested and frank.  His speech was relevant, coherent and hesitant.  His mood was depressed.  His affect was blunted.  There was no abnormality of perception.  His thought flow was spontaneous, logical and goal-directed.  There was no abnormality of though content.  He denied suicidal and homicidal ideation.  His judgement was good.  His insight was fair.  His reliability was good.  He was oriented to all spheres.  A GAF score of 60 was assigned.  

On VA examination in August 2010, the Veteran was noted to be clean and well-groomed.  He interacted in a polite and cooperative manner.  He was alert, attentive and oriented times four.  His affect was mildly constricted and reflective of sadness.  His mood was mildly depressed.  His speech was clear, goal-oriented, spontaneous, and of a normal pace and volume.  His thought content was rational.  He did not have a history of hallucinations, delusions or mania.  He described intrusive thoughts multiple times in a week related to Marines who committed suicide while he was in Iraq.  He stated that may experience dreams or nightmares related to Iraq several times per month.  He had no history of flashbacks.  He described a mild exaggerated startle.  Socially, he felt that he had been withdrawn since his time in Iraq.  He did have a female friend but he made little effort to interact with her or with others.  He found himself to be frequently irritable and his irritability appeared to be occurring secondary to depression and anxiety.  He did not demonstrate any marked increase in physiological arousal when he was discussing his experiences in Iraq.  He did demonstrate a clear level or sadness though and indicated that his thoughts of Iraq tended to bring on feelings of sadness.  He also attributed his sadness and depression to marital problems.  He stated that he had been experiencing suicidal thoughts as recently as a week ago.  He denied any intent or plan to harm himself at the present time.  His motivation level was fair.  He was mildly anhedonic.  His insight was weak.  His judgement was fair.  The diagnosis was PTSD, mild.  A GAF score of 55 was assigned.

The examiner noted that the Veteran was demonstrating a range of PTSD symptoms and that his diagnosis of PTSD alone would equal a GAF score of 60.  The examiner also felt that the Veteran could tolerate routine workplace stressors and could interact with cooperatively with supervisors, coworkers and the public.       

In a September 2011 VA mental health treatment record, the Veteran was noted to be appropriately groomed.  His activity was normal.  His attitude was cooperative and attentive.  His speech was coherent.  His mood was depressed and overwhelmed.  His affect was restricted.  There was no abnormality of perception.  His thought flow was normal.  There was no abnormality of thought content.  He denied suicidal and homicidal ideation.  His judgement was fair.  His insight was good.  A GAF score of 50 was assigned.

On VA examination on July 20, 2016, the Veteran reported that he had thoughts of suicide a few months ago but that he had no imminent plan to harm himself.  He described auditory hallucinations as someone calling his name and sounds at night as he tries to sleep. He reported that he had been employed for the past six months.  He has worked in various temporary jobs in the past.  He indicated that he has moved to Atlanta and into a shelter as part of a program that would assist with transitioning into housing with proof of employment.  His current symptoms were reported as the following:  depressed mood; anxiety; suspiciousness; panic attacks more than once a week; near-continuous panic or depression affecting the ability to function independently; appropriately and effectively; chronic sleep impairment; impairment of short- and long-term memory for example, retention of only highly learned material, while forgetting to complete tasks; circumstantial, circumlocutory or stereotyped speech; impaired judgement; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or work life setting; inability to establish and maintain effective relationships; suicidal ideation; impaired impulse control; persistent delusions or hallucinations; and intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene.  The examiner determined that the Veteran's PTSD was manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.      

Prior to July 20, 2016

The evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 50 percent prior to July 20, 2016, because his PTSD and major depressive disorder symptoms were not productive of occupational and social impairment with deficiencies in most areas as contemplated by a higher, 70 percent disability evaluation.  38 C.F.R. § 4.130, Diagnostic Code 9411. While the Veteran reported having suicidal ideation, the evidence does not reflect that he experienced obsessional rituals, near-continuous panic or depression which affected his ability to function independently, appropriately, or effectively, spatial disorientation, or neglect in personal appearance or hygiene. In this regard, the Board notes the Veteran's hygiene was consistently described as good during the time period in question and his speech was consistently described as coherent and normal.

Likewise, a 100 percent rating is not warranted prior to July 20, 2016.  There was no evidence that the Veteran had persistent impairment in thought processes or communication, grossly inappropriate behavior, persistent danger of hurting others, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives, own occupation, or own names.  Accordingly, as total occupational and social impairment is not shown prior to July 20, 2016, the criteria for a 100 percent schedular evaluation are not met.  

From July 20, 2016

The evidence does not demonstrate that the Veteran meets the criteria for a rating in excess of 70 percent from July 20, 2016.  While the Board acknowledges that the Veteran has some symptoms associated with a 100 percent rating, specifically persistent delusions or hallucinations and intermittent inability to perform activities of daily living, the Veteran has not asserted and the evidence does not otherwise indicate that his PTSD symptoms have resulted in total occupation and social impairment.  In this case, he reported at the July 2016 VA examination that he had been employed for the past six months.  Moreover, he indicated that he has moved into a shelter as part of a program that would assist with transitioning into housing with proof of employment.  

Therefore, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 50 percent for the period prior to July 20, 2016, and in excess of 70 percent thereafter.







ORDER

Entitlement to a rating in excess of 50 percent prior to July 20, 2016, and in excess of 70 percent thereafter for PTSD with major depressive disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


